Motion for change of venue denied. Memorandum: On this application seeking a change of venue, we conclude that defendant has not met her burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Oswego County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate application may be made at that time. The relief requested in the application seeking a change of venue presently before us is premature (see, People v Scott, 197 AD2d 936; see also, People v DiPiazza, 24 NY2d 342). Present — Green, P. J., Fallon, Wesley, Doerr and Davis, JJ. (Filed Aug. 31, 1995.)